Citation Nr: 1612102	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right leg bone spurs.

2.  Entitlement to service connection for right leg bone spurs.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected degenerative arthritis of the thoracolumbar spine.

4.  Entitlement to a compensable rating for dermographism.

5.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to August 2004.  His DD Form 214 lists 4 years, 7 months and 18 days of prior active service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, which, in relevant part, denied the petition to reopen the claim of service connection for right leg bone spurs and entitlement to service connection for a left hip disability.  The Veteran's increased rating claims were also denied.  Subsequently, jurisdiction was transferred to the RO in Pittsburgh, Pennsylvania.  

The Veteran testified before a Decision Review Officer (DRO) at a hearing at the RO in September 2009.  A transcript of the hearing is of record.

The issues of entitlement to service connection for right leg bone spurs and entitlement to increased ratings for a lumbar spine disability and a skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for bilateral leg bone spurs; the Veteran did not file a notice of disagreement; and no new and material evidence was received within the appeal period.

2.  The evidence received since the September 2004 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for right leg bone spurs.

3.  There is no objective showing or diagnosis of a left hip disability at any time during the rating period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for right leg bone spurs have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The VA's duty to notify was satisfied through letters dated in June 2006 and June 2011, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in December 2014 for his claim of service connection for a left hip condition.  The VA examination is adequate for the purposes of the instant matter adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.

I.  Petition to Reopen the Claim of Service Connection for Right Leg Bone Spurs

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background 

Service connection for bilateral bone spurs was denied in a September 2004 rating decision.  The claim was denied because, although there was a record of treatment in service for bilateral ankle pain, no permanent/residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  At the time of the rating decision, the evidence of record included the Veteran's service treatment records and a May 2004 VA examination report.

The appellant was notified of this decision and of his procedural rights by letter in September 2004.  He did not submit any new and material evidence or a notice of disagreement within a year of the decision.  Thus, the September 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the September 2004 rating decision includes a transcript of the September 2009 RO hearing, private treatment records, and VA treatment records.  Notably, VA treatment records dated in February 2007 demonstrate a diagnosis of spurs at the distal right fibula.  Additionally, a treatment record dated in May 2007 indicates that bone spurs were seen on recent x-ray of the right leg.

Analysis

The Board finds that the evidence received subsequent to the September 2004 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new as it was not part of the record at the time of the September 2004 rating decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate the claim of service connection.  In this regard, the additional VA treatment records suggest that the Veteran has a diagnosis of right leg bone spurs.  Therefore, the evidence is new and material and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II.  Service Connection for a Left Hip Disability 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The Veteran asserts that he suffers from a left hip disability that is due to military service.  Specifically, he contends that the condition was caused or aggravated by his service-connected lumbar spine disability.

Service treatment records are negative for complaints, treatment for, or a diagnosis of a left hip condition.  Notably, at the time of the June 2006 separation examination, clinical evaluation of the appellant's lower extremities was normal and the examining physician did not identify a left hip disability in the summary of defects.  The Veteran also failed to identify a left hip disability in the accompanying report of medical history. 

Post-service treatment records reveal subjective complaints of left hip pain, but do not demonstrate a diagnosis of a left hip disability.

During the RO hearing, the appellant reported that his left hip disability was secondary to his service-connected lumbar spine disability.  He further stated that the condition had it onset during military service.  

The Veteran was afforded a VA examination in December 2014.  The examiner determined that there was no objective evidence to support a diagnosis of a left hip disability. 

Analysis

Based on the evidence, the Board finds that service connection for a left hip disability is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of a left hip condition or demonstrate that it has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he suffers from a left hip disability, secondary to his service-connected lumbar spine disability.  However, such diagnosis is not supported by the appellant's medical treatment records.  The Board also observes the Veteran's complaints of left hip pain.  However, pain alone, without a diagnosed or identifiable underlying malady does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a left hip disability have not been met.  38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a left hip disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).



ORDER

New and material evidence having been received, the claim of service connection for right leg bone spurs is reopened and the appeal is granted to this extent only.  

Entitlement to service connection for a left hip disability is denied.  


REMAND

As discussed above, VA treatment records dated in February 2007 and May 2007 noted that right leg bone spurs were shown in recent x-ray films.  However, x-ray reports for the right leg have not been associated with the claims file.  On remand, outstanding VA treatment records must be obtained.

Additionally, the Board notes that a VA examination has not been provided for the appellant's claim of service connection for right leg bone spurs.  On remand, a VA examination must be provided and an etiological opinion should be obtained.

The Veteran's representative submitted a statement in lieu of a form 646 in August 2009 and an appellate brief in March 2016.  He indicated that the Veteran's service- connected lumbar spine disability and skin condition had increased in severity.  The Board notes that the Veteran's last VA examination for his service-connected skin condition was in May 2004, approximately 12 years ago.  The last examination for his service-connected lumbar spine disability was in June 2006, nearly 10 years ago.  Accordingly, a remand is necessary in order to afford the Veteran additional VA examinations to adequately assess the current severity of his lumbar spine disability and skin condition.  See Palczewski v. Nicholson, 21 Vet. App 74, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records for the Veteran's right leg bone spurs and his service-connected lumbar spine disability and skin condition.  Specifically, recent x-ray findings of right leg bone spurs must be acquired.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of his right leg bone spurs.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  All necessary testing should be conducted.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right leg bone spurs had their onset during military service or are otherwise related to such service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the lay statements of record.

3.  Schedule the Veteran for a VA examination to determine the present severity of his lumbar spine disability.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement. 

The examiner must also specifically discuss whether flare-ups are reported and note whether additional loss of function is associated with the flare-ups- if so; he or she should estimate the degrees of lost motion during such flare-ups. 

Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months. 

Complete neurologic findings should also be included.

4.  Schedule the Veteran for a VA examination to determine the present severity of his skin condition.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  The examiner should complete all testing deemed necessary and record the current condition of the Veteran's skin disability. 

The examiner must describe the percentage of the entire body and exposed areas affected, as well as whether systemic therapy is needed or has been used to treat the disability.

5.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


